Exhibit 10.3

DATED                  28TH July 1998

(1)           SCHLEICHER & SCHUELL GMBH

(2)           UNIPATH LIMITED

 

 

 

 

--------------------------------------------------------------------------------

 

SUPPLY OF GOODS AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

UNILEVER UK LEGAL DEPARTMENT

Unilever House

Blackfriars

London EC4

Tel: +44 (0)171-822 5252

Fax: +44 (0)171-822 6536

(RH)

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

1.             DEFINITIONS AND INTERPRETATION

                1.1          Defined Terms

                1.2          References

 

2.             SUPPLY AND PURCHASE

                2.1          Agreement to Supply

                2.2          Variation

 

3.             PRICING

                3.1          Supply Prices

                3.2          Most Favoured Customer Status

                3.3          Re-negotiation of Supply Prices

                3.4          Taxes and Duties

                3.5          Packaging

                3.6          Change Control

 

4.             PAYMENTS

 

5.             FORECASTS

                5.1          Annual Estimated Forecast

                5.2          Monthly Estimated Indication

                5.3          Safety Stock

 

6.             ORDERS

                6.1          Delivery of Orders

                6.2          Supplier’s Obligation to Meet Orders

                6.3          Shortfall or Excess in Delivery

                6.4          Allocation of Available Products

                6.5          Supplier to Maintain Stocks of Raw Materials

 

7.             SAFEGUARDS FOR SUPPLY

                7.1          Safety Stock

                7.2          Supplier to Invest

 

8.             QUALITY

 

9.             REJECTION

                9.1          Rejection

                9.2          Supplier’s Cost

                9.3          Right of Set-Off and Right to Replacement Product

 

10.          TERM

 

i

--------------------------------------------------------------------------------


 

11.          FORCE MAJEURE

                11.1        Effect of Force Majeure on Agreement

                11.2        Right to Terminate

 

12.          TERMINATION

                12.1        Reasons for Termination by Either Party

                12.2        Supplier’s Obligations on Termination

                12.3        Effect of Termination

 

13.          INDEMNITY BY SUPPLIER

                13.1        Indemnity

                13.2        Mitigate Loss

 

14.          CONFIDENTIALITY

                14.1        Obligations to Keep Information Confidential

                14.2        Disclosure to Employees

                14.3        Exceptions

                14.4        Tangible Forms of Confidential Information

                14.5        Disclosure to Unilever Group Companies

 

15.          NO PARTNERSHIP ETC.

 

16.          FURTHER ASSURANCE

 

17.          AMENDMENTS AND WAIVERS

                17.1        Amendments In Writing

                17.2        Delay not to Operate as Waiver etc.

 

18.          ASSIGNMENT

                18.1        No Assignment by the Supplier

                18.2        Assignment by the Customer

                18.3        Treatment of Permitted Assignees

                18.4        Disclosure to Permitted Assignees

 

19.          ENTIRE AGREEMENT

                19.1        Entire Agreement

                19.2        No Reliance etc.

 

20.          NOTICES

 

21.          SEVERABILITY

                21.1        Invalidity of Part

                21.2        RTPA

 

22.          LAW AND JURISDICTION

 

ii

--------------------------------------------------------------------------------


 

23.          COUNTERPARTS

 

Schedule 1             PRODUCTS

Schedule 2             SUPPLY PRICES

Appendix               SPECIFICATIONS

 

iii

--------------------------------------------------------------------------------


 

SUPPLY OF GOODS AGREEMENT

DATE:                    28TH July 1998

PARTIES:

(1)                                  SCHLEICHER & SCHUELL GmbH, a company
registered in Germany whose registered office is at Hahnestrasse 3, D-37586
Dassel (“Supplier”); and

 

(2)                                  UNIPATH LIMITED, a company registered in
England and Wales with [illegible] 842528, whose registered office is at Priory
Business Park, Bedford MK44 3UP (“Customer”).

 

BACKGROUND:

 

(A)                              The Supplier is skilled and experienced in the
manufacture of polyester backed nitrocellulose suitable for use in the
production of kits for the testing of certain analytes.

 

(B)                                The Customer is skilled and experienced in
the production of such kits.

 

(C)                                The Customer wishes to purchase a specific
quantity of polyester backed nitrocellulose from the Supplier and the Supplier
is wiling to sell the same to the Customer on the terms and conditions set out
below.

 

IT IS NOW AGREED THAT:

 


1.                                      DEFINITIONS AND INTERPRETATION

 


1.1          DEFINED TERMS

 

In this Agreement:

 

“batch” shall have the meaning described in the Specifications;

 

“Business Day” means any day (other than a Saturday or a Sunday) when clearing
banks are open for business in the City of London for the transaction of normal
banking business;

 

“Commencement Date” shall be deemed to be 1 January 1998;

 

 

--------------------------------------------------------------------------------


 

“Contract Year” means any period of 12 months commencing on the Commencement
Date or an anniversary thereof;

 

“Force Majeure” means acts of God, war, hostilities, riot, fire, explosion,
accident, flood, sabotage, lack of adequate fuel, power, raw materials,
containers, transportation or labour, strike, lock-out or injunction (provided
that neither party shall be required to settle a labour dispute against its own
best judgement), compliance with governmental laws, regulations or orders,
breakage or failure of machinery or apparatus, or any other cause whether or not
of the class or kind enumerated which affects performance of this Agreement
arising from or attributable to acts, events, omissions or accidents beyond the
reasonable control of the party affected;

 

“Index” means the Lohnkosten je Produkteinheit Index published by the
Statistisches Bundesamt, Wiesbaden in Germany;

 

“Intellectual Property Rights” means patents, trade marks, design rights,
copyright (including rights in computer software and databases), know how and
moral rights and other intellectual property rights, in each case whether
registered or unregistered and including applications for, and the right to
apply for, the foregoing and all rights or forms of protection having equivalent
or similar effect to any of the foregoing which may subsist anywhere in the
world;

 

“Losses” means costs and expenses reasonably incurred and losses, liabilities
and damages, in each case of any nature whatsoever but excluding any
consequential damages;

 

“Products” means the Products manufactured by or on behalf of the Supplier as
described in Schedule 1 (The Products);

 

2

--------------------------------------------------------------------------------


 

“Quality Control Standards” means the standards, tests and procedures used by
the Customer and/or the Supplier, as applicable, to ensure the quality of the
Products and/or raw materials, as applicable, as agreed between the Customer and
the Supplier from time to time;

 

“Quarter Day” means each of the dates which fall at the end of the first three
months, six months and nine months of, and the last day of, a Contract Year;

 

“Safety Stock” shall have the meaning given to it in clause 7.1;

 

“Specifications” means the specifications for the Products copies of which are
attached hereto as the Appendix (Specifications);

 

“Supply Prices” means the prices for the Products as specified in Clause 3.1
(Supply Prices);

 

“Unilever Group” means Unilever PLC, Unilever NV and any company in which either
or both together directly or indirectly owns or controls the voting rights
attaching to not less than 50% of the issued share capital, or controls directly
or indirectly the appointment of a majority of the board of management, and
references to a member of the Unilever Group or a Unilever Group Company will be
construed accordingly.

 


1.2          REFERENCES

 

In this Agreement, unless the context requires otherwise, any reference to:a
party or the parties is to a party or the parties (as the case may be) to this
Agreement;


 


(A)           A CLAUSE OR A SCHEDULE IS TO A CLAUSE OF OR A SCHEDULE TO THIS
AGREEMENT (AS THE CASE MAY BE) AND REFERENCES MADE IN THE SCHEDULES TO
PARAGRAPHS ARE TO PARAGRAPHS OF THAT SCHEDULE;


 


(B)           “THIS AGREEMENT” INCLUDES THE SCHEDULES AND THE APPENDIX, WHICH
FORM PART OF THIS AGREEMENT FOR ALL PURPOSES.


 


3

--------------------------------------------------------------------------------



 


2.                                      SUPPLY AND PURCHASE


 


2.1          AGREEMENT TO SUPPLY

 

Subject to the terms of this Agreement, the Supplier shall

 

                a)             supply the Products in accordance with the
Specifications and the Customer shall purchase them; and

 

                b)            build up and maintain the Safety Stock in
accordance with Clause 7.1.

 


2.2          VARIATION

 

The Specifications shall not be varied by the Supplier except by written
agreement between the Supplier and the Customer in accordance with Clause 3.6
(Change Control) and Clause 17.1 (Amendments in Writing).


 


3.                                      PRICING


 


3.1          SUPPLY PRICES

 

The Supply Prices are set out in Schedule 2 (Supply Prices) and shall apply for
the duration of this Agreement, subject to the provisions of Clause 3.2 and 3.3.


 


3.2          MOST FAVOURED CUSTOMER STATUS

 

The Supply Prices including all discounts and volume rebates and all other terms
and conditions shall be no less favourable to the Customer than the terms
offered from time to time to any other customer of the Supplier for products of
a materially similar nature to the Products at a similar time.

 


3.3          RE-NEGOTIATION OF SUPPLY PRICES

 

The parties shall no later than two months before the end of each Contract Year
meet as necessary to discuss and negotiate changes (if any) to the Supply Prices
on the following basis:

 

4

--------------------------------------------------------------------------------


 


(A)           NO INCREASE IN SUPPLY PRICES SHALL BE GREATER THAN A RISE IN
ACCORDANCE WITH THE INDEX AND MAY BE LESS; AND


 


(B)           THE SUPPLY PRICES MAY DECREASE; AND


 


(C)           FOR THE AVOIDANCE OF DOUBT NO INCREASE IN SUPPLY PRICES SHALL BE
EFFECTIVE BEFORE 1 JANUARY 1999 FOR ANY REASON.


 


3.4          TAXES AND DUTIES

 

The Supply Prices are exclusive of value added tax (or any successor tax or
equivalent local tax) which will be added and shall be payable by the Customer
in accordance with the law applicable from time to time against receipt of an
appropriate invoice.


 


3.5          PACKAGING

 

The Supply Prices are CIF (as described in the Incoterms 1990 Edition) provided
that:


 


(A)           DELIVERY SHALL BE PROCURED BY THE SUPPLIER TO THE CUSTOMER’S
FACTORY PREMISES IN BEDFORD, AND FOR THE AVOIDANCE OF DOUBT, BUT WITHOUT
LIMITATION, INCLUDE THE COST OF PACKAGING THE PRODUCTS IN ACCORDANCE WITH THE
APPENDIX AND COST OF INSURANCE AND DELIVERY OF THE PRODUCTS TO THE CUSTOMER’S
FACTORY PREMISES IN BEDFORD; AND


 


(B)           RISK IN THE PRODUCTS SHALL TRANSFER FROM THE SUPPLIER TO THE
CUSTOMER ON DELIVERY TO THE CUSTOMER’S FACTORY PREMISES IN BEDFORD.

 

The terms of this Agreement shall prevail over the CIF terms in the event of any
inconsistency.


 


3.6          CHANGE CONTROL

 

The Customer may at any time suggest changes to the Specification or the Quality
Control Standards.  Within a reasonable time (not in any event to exceed one
month) and prior to the implementation of any change to the Specification or
Quality Control Standards the Supplier

 

5

--------------------------------------------------------------------------------


 

shall provide the Customer with a written appraisal fully setting out the
proposed costing of and any technical or other effect of the proposed changes. 
Any increase or decrease in the Supply Prices as a result of any changes shall
be whatever is reasonable taking into account all the circumstances.  Following
the written appraisal referred to above, the Supplier shall be obligated to put
into effect any changes reasonably requested by the Customer.

 


4.                                      PAYMENTS


 


(A)           THE CUSTOMER SHALL PAY TO THE SUPPLIER THE SUPPLY PRICES FOR ALL
PRODUCTS DELIVERED PURSUANT TO THIS AGREEMENT BY THE END OF THE MONTH FOLLOWING
THE MONTH OF DELIVERY.  PAYMENT SHALL BE MADE IN DEUTSCHMARKS OR, IF APPLICABLE,
EUROS.


 


(B)           SAFETY STOCK SHALL BE PAID FOR IN THE MANNER PROVIDED IN CLAUSES
7.1(E) AND (F).


 


5.                                      FORECASTS


 


5.1          ANNUAL ESTIMATED FORECAST

 

On signing this Agreement and subsequently within two months before every
anniversary of the Commencement Date the Customer shall deliver to the Supplier
an estimated forecast of its requirements of the Products for each of the next
three Contract Years.  Such forecast may include details of a range of purchase
possibilities by the Customer, for example demand for Product which is
conditional on a launch by the Customer of its end product in a new territory.


 


5.2          MONTHLY ESTIMATED INDICATION

 

In addition to the annual estimated forecast given in accordance with Clause
5.1, on signing this Agreement and on 1st of each month, the Customer will
deliver to the Supplier an estimated indication of its requirements of the
Products for each of the following six months.


 

 

6

--------------------------------------------------------------------------------


 


5.3          SAFETY STOCK

 

For the avoidance of all doubt Safety Stock shall be in addition to that set out
in any forecast.

 


6.                                      ORDERS


 


6.1          DELIVERY OF ORDERS

 

Notwithstanding the provisions of Clause 5 (Forecasts), the Customer shall place
orders for its actual requirements of the Products from time to time in
accordance with its usual procedure.

 


6.2          SUPPLIER’S OBLIGATION TO MEET ORDERS

 


(A)           THE SUPPLIER SHALL DELIVER PRODUCTS TO THE CUSTOMER’S FACTORY
PREMISES IN BEDFORD WITHIN 8 WEEKS OF RECEIPT OF THE RELEVANT ORDER.


 


(B)           SHIPMENTS AND ORDERS SHOULD CONFORM TO MUTUALLY AGREED PRODUCTION
LOT QUANTITY.  IT IS UNDERSTOOD BY BOTH PARTIES THAT PRODUCTION LOT QUANTITIES
(EXPRESSED AS THE NUMBER OF SHEETS) SHOULD EXCEED THE CURRENT LOT SIZE OF 20,000
SHEETS AND THAT EACH PARTY WILL AS A RESULT OF REDUCED QC WORK EQUALLY BENEFIT
IF LARGER BATCH SIZES ARE VALIDATED.  TRIAL AND VALIDATION RUNS WHICH ARE MADE
ON THE CUSTOMER’S DEMAND CAN HAVE A LOT SIZE OF LESS THAN 20,000 SHEETS.


 


6.3          SHORTFALL OR EXCESS IN DELIVERY


 


(A)           IF THE QUANTITY OF PRODUCTS DELIVERED IS UP TO (AND INCLUDING) 15%
GREATER OR LOWER THAN THAT ORDERED, THE CUSTOMER SHALL PAY THE SUPPLY PRICES FOR
THE QUANTITY ACTUALLY DELIVERED.


 


(B)           IF THE QUANTITY OF PRODUCTS DELIVERED IS LOWER THAN THAT ORDERED
BY IN EXCESS OF 15%, THE SUPPLIER SHALL SUPPLY THE SHORTFALL TO THE CUSTOMER
WITHIN 15 BUSINESS DAYS OF THE SHORT DELIVERY.


 


7

--------------------------------------------------------------------------------



 


(C)           IF THE QUANTITY OF PRODUCTS DELIVERED IS GREATER THAN THAT ORDERED
BY IN EXCESS OF 15%, THE CUSTOMER SHALL BE ENTITLED, WITHOUT PREJUDICE TO ANY
OTHER RIGHT OR REMEDY UNDER THIS AGREEMENT, TO REJECT THE EXCESS IN ACCORDANCE
WITH CLAUSE 9 (REJECTION) OR TO RETAIN THE EXCESS AND PAY THE SUPPLY PRICES FOR
THE EXCESS WHEN PAYMENT FOR THE NEXT DELIVERY IS MADE.


 


6.4          ALLOCATION OF AVAILABLE PRODUCTS

 

Without prejudice to Clause 6.2, in the event that the Supplier is unable to
meet the Customer’s orders for reasons of Force Majeure or for any other reason,
the Supplier will give the Customer priority over any other customers when
allocating the available Products.


 


6.5          SUPPLIER TO MAINTAIN STOCKS OF RAW MATERIALS

 

The supplier shall hold a stock of the raw materials which make up the Products
sufficient to allow the Supplier to continue to manufacture sufficient
quantities of Products to enable it to meet the monthly estimated indication
provided by the Customer under Clause 5.2 for the following three months.  Such
stock shall consist of raw materials which have satisfactorily met the Quality
Control Standards of the Supplier and which have been approved by the Customer
under Clause 8 (Quality).


 


7.                                      SAFEGUARDS FOR SUPPLY


 


7.1          SAFETY STOCK

 

The Supplier and the Customer agree that a safety stock (the “Safety Stock”)
should be established which will provide security of continuation of supply of
the Products, for example in the event of an unprecedented demand for, or an
interruption in the manufacture of, the Products.  The Safety Stock, which will
be manufactured at the Supplier’s plant in Dassel and stored at the Supplier’s
site in a separate facility at Dassel or Einbeck shall be operated in accordance
with the following provisions:


 


8

--------------------------------------------------------------------------------



 


(A)           THE SUPPLIER WILL START BUILDING THE SAFETY STOCK ON THE
COMMENCEMENT DATE AND SHALL AS SOON AS PRACTICALLY POSSIBLE (AND IN ANY EVENT
WITHIN THREE MONTHS OF THE COMMENCEMENT DATE) MANUFACTURE AND MAINTAIN THREE
MONTH’S SAFETY STOCK EQUIVALENT TO THE CUSTOMER’S ESTIMATED INDICATION OF ITS
REQUIREMENTS OF THE PRODUCTS ON A ROLLING BASIS FOR THE FOLLOWING THREE MONTHS
IN ACCORDANCE WITH THE FIRST 3 MONTHS OF EACH ESTIMATE GIVEN UNDER CLAUSE 5.2
(MONTHLY ESTIMATED INDICATION);


 


(B)           ALL SAFETY STOCK PRODUCED AND MAINTAINED SHALL BE SEPARATE AND IN
ADDITION TO ANY PRODUCTS ORDERED FOR DELIVERY TO THE CUSTOMER;


 


(C)           THE SAFETY STOCK SHALL CONSIST OF PRODUCTS WHICH MEET THE
SPECIFICATIONS AND WHICH HAVE SATISFACTORILY MET THE QUALITY CONTROL STANDARDS
OF BOTH THE CUSTOMER AND THE SUPPLIER AND SHALL UNLESS THE PARTIES OTHERWISE
AGREE COMPRISE HALF OF A BATCH THE REMAINDER OF WHICH IS SUPPLIED TO THE
CUSTOMER FOR USE BY THE CUSTOMER;


 


(D)           THE SAFETY STOCK SHALL BE HELD AT THE RISK OF THE SUPPLIER AND THE
SUPPLIER SHALL MAINTAIN INSURANCE TO COVER THE FULL COST OF REPLACEMENT OF ALL
THE SAFETY STOCK HELD FROM TIME TO TIME;


 


(E)           THE CUSTOMER SHALL WHILST THE SAFETY STOCK IS BEING BUILT UP PAY
THE SUPPLIER THE SUPPLY PRICES FOR SUCH SAFETY STOCK BY THE END OF THE MONTH
FOLLOWING THE MONTH IN WHICH THE SAFETY STOCK HAS PASSED THE SUPPLIER’S AND THE
CUSTOMERS TESTS IN RESPECT OF THEIR RESPECTIVE QUALITY CONTROL STANDARDS;


 


(F)            ONCE THE SAFETY STOCK HAS REACHED THE REQUIRED LEVEL SPECIFIED IN
CLAUSE 7.1(A), THE CUSTOMER SHALL PAY FOR ANY ADDITIONAL SAFETY STOCK REQUIRED
TO MATCH ANY OVERALL INCREASE IN THE CUSTOMER’S ESTIMATED REQUIREMENTS FOR
PRODUCTS NOTIFIED UNDER SUB-CLAUSE 5.2 OR TO REPLENISH ANY USE OF SAFETY STOCK
IN THE MANNER PROVIDED UNDER CLAUSE 7.1(I);


 


9

--------------------------------------------------------------------------------



 


(G)           THE SUPPLIER SHALL PAY FOR THE COST OF STORAGE OF THE SAFETY
STOCK;


 


(H)           THE SUPPLIER SHALL MAINTAIN THE STORAGE OF THE SAFETY STOCK IN
ACCORDANCE WITH ALL APPLICABLE SAFETY STANDARDS AND IN A CLIMATE CONTROLLED ROOM
THAT CONFORMS TO THE SUPPLIER’S RECOMMENDED TEMPERATURE AND HUMIDITY CONDITIONS
AND SHALL NOTIFY THE CUSTOMER IMMEDIATELY OF ANY MATTER OR OCCURRENCE WHICH
AFFECTS THE STORAGE OF THE SAFETY STOCK IN ANY WAY;


 


(I)            ONCE THE SAFETY STOCK HAS REACHED THE REQUIRED LEVEL SPECIFIED IN
CLAUSE 7.1(A), THE CUSTOMER MAY REQUEST THE SUPPLY OF PRODUCTS FROM THE SAFETY
STOCK.  THE SUPPLIER SHALL COMPLY WITH SUCH REQUESTS AND REPLENISH THE SAFETY
STOCK AS SOON AS REASONABLY PRACTICAL THEREAFTER.  NO ADDITIONAL PAYMENT SHALL
BE MADE BY THE CUSTOMER FOR THE SUPPLY OF PRODUCTS FROM SAFETY STOCK IN ADDITION
TO THAT SPECIFIED IN CLAUSE 7.1(E) OR (F);


 


(J)            THE SUPPLIER SHALL MAINTAIN A LIST OF ALL LOTS OF PRODUCTS
PRODUCED INCLUDING SHELF LIFE DATING AND ANY OTHER INFORMATION THAT THE CUSTOMER
MAY REASONABLY REQUEST FROM TIME TO TIME.  THE SUPPLIER SHALL GIVE THE CUSTOMER
FULL ACCESS AT ALL TIMES TO SUCH RECORDS AND WILL NOTIFY THE CUSTOMER OF ANY LOT
THAT HAS LESS THAN NINE MONTHS SHELF LIFE.  SUBJECT TO THIS IT SHALL BE THE
RESPONSIBILITY OF THE CUSTOMER TO REQUEST TIMELY SHIPMENTS OF PRODUCTS FROM THE
SAFETY STOCK AND ANY LOSSES OF SAFETY STOCK DUE TO EXPIRED SHELF LIFE SHALL BE
THE SOLE RESPONSIBILITY OF THE CUSTOMER.


 


7.2          SUPPLIER TO INVEST

 

The Supplier acknowledges that the Customer’s requirements of the Products are
likely to increase substantially over the period of this Agreement and
thereafter, and will invest in good time in all manufacturing and other
equipment necessary to enable it to comply with the forecasts for Product given
by the Customer.  In the event that the Supplier in its reasonable

 

10

--------------------------------------------------------------------------------


 

opinion requires to make an investment of two million Deutschmarks (or its
equivalent in Euros) or more than the Customer and the Supplier may agree an
extension to the term of this Agreement in advance of such investment being made
(the length of such extension being related to the investment to be made by the
Supplier and the perceived benefit at that time that such investment would have
for the Customer).


 


8.                                      QUALITY

 

The Supplier warrants and represents to the Customer that:


 


(A)           IT WILL MANUFACTURE THE PRODUCTS IN ACCORDANCE WITH THE
MANUFACTURING PRACTICES EMPLOYED BY IT OR BY OTHER MEMBERS OF THE SUPPLIER’S
GROUP FOR PRODUCTS EQUIVALENT OR SIMILAR TO THE PRODUCTS AND WITH ALL RELEVANT
LEGAL REQUIREMENTS;


 


(B)           IT WILL ENSURE THAT ALL RAW MATERIALS AND OTHER COMPONENTS USED IN
THE MANUFACTURE OF THE PRODUCTS ARE OF THE REQUISITE STANDARD TO COMPLY WITH THE
SPECIFICATIONS;


 


(C)           IT WILL ENSURE THAT ALL PRODUCTS ARE MANUFACTURED IN ACCORDANCE
WITH AND FULLY COMPLY WITH THE SPECIFICATIONS AND SATISFY ALL QUALITY CONTROL
STANDARDS AND QUALITY ASSURANCE REQUIREMENTS CONTAINED IN THE SPECIFICATIONS;


 


(D)           IT WILL NOTIFY THE CUSTOMER OF PROPOSED BATCH CHANGES IN CRITICAL
RAW MATERIALS (I.E. NITRO-CELLULOSE WOOL) 6 (SIX) MONTHS IN ADVANCE OF THE
PREVIOUS BATCH FINISHING GOING THROUGH THE SUPPLIER’S PRODUCTION LINE AND WILL
AT SUCH TIME SEND SAMPLES OF PRODUCTS MANUFACTURED USING SUCH MATERIALS TO THE
CUSTOMER FOR EVALUATION.  THE CUSTOMER SHALL EVALUATE AND RESPOND TO ANY
PROPOSED BATCH CHANGE WITHIN 15 (FIFTEEN) DAYS OF RECEIPT OF PRODUCT
MANUFACTURED USING SUCH MATERIAL AND SHALL NOT REJECT ANY BATCH CHANGE WITHOUT
GOOD CAUSE.


 

11

--------------------------------------------------------------------------------


 


9.                                      REJECTION


 


9.1          REJECTION

 

Without prejudice to its rights under this Agreement, the Customer may, by
notice to the Supplier within 15 Business Days of delivery of the relevant
Products, reject a delivery of the Products, or any part thereof, if:


 


(A)           THEY DO NOT ACCORD IN ALL RESPECTS WITH THE SPECIFICATIONS OR DO
NOT SATISFACTORILY MEET THE QUALITY CONTROL STANDARDS OF THE CUSTOMER; OR


 


(B)           WHEN INCORPORATED BY THE CUSTOMER IN TO FURTHER PRODUCTS THE
TECHNICAL PERFORMANCE IS NOT AS WOULD BE REASONABLY ANTICIPATED FROM THE QUALITY
CONTROL RESULTS, SUCH THAT THE FURTHER PRODUCTS CANNOT BE SOLD.

 

Nothing in this Clause 9.1 shall limit or restrict the Customer’s ability to
claim under this Agreement in respect of any defect in the Products or
non-fulfillment by the Products of the Specification or the Quality Control
Standards of the Customer which could not reasonably have been expected to be
discovered by an inspection on delivery by the Customer of the Products.


 


9.2          SUPPLIER’S COST

 

The Supplier shall collect from the Customer’s premises at the Supplier’s cost
any Products which are rejected under Clause 9.1 or (if so requested by the
Customer) under Clause 6.3 (Shortfall or Excess in Delivery).


 


9.3          RIGHT OF SET-OFF AND RIGHT TO REPLACEMENT PRODUCT

 

The Customer shall be entitled to set-off against the Supply Prices the full
price of any Products which are rejected under Clause 6.3 (Shortfall or Excess
in Delivery).  The Customer shall be entitled to replacement in full of all
Products rejected under Clause 9.1(a) at the Supplier’s cost (the Supplier in
addition paying for all shipping and insurance costs for such

 

12

--------------------------------------------------------------------------------


 

replacement Products) provided that if any Products are rejected under Clause
9.1(b) the Customer shall only be entitled to set-off 25 (twenty-five) per cent
of the Supply Prices of those Products against the Supply Prices.


 


10.                               TERM

 

This Agreement shall (unless terminated at an earlier date pursuant to Clause 12
(Termination)) continue in force for an initial term (“Initial Term”) of 5 years
from the Commencement Date and shall continue in force after the Initial Term
until terminated by either party giving to the other party not less than 12
months’ notice in writing of termination expiring at the end of the Initial Term
or at any time after the Initial Term.


 


11.                               FORCE MAJEURE


 


11.1        EFFECT OF FORCE MAJEURE ON AGREEMENT

 

If either party is prevented or delayed from or in performing any of its
obligations under this Agreement (other than an obligation to make payment) by
Force Majeure, then:

 


(A)           THAT PARTY’S OBLIGATIONS UNDER THIS AGREEMENT SHALL BE SUSPENDED
FOR SO LONG AS THE FORCE MAJEURE CONTINUES AND TO THE EXTENT THAT THAT PARTY IS
SO PREVENTED, HINDERED OR DELAYED;


 


(B)           AS SOON AS REASONABLY POSSIBLE AND IN ANY EVENT WITHIN 5 BUSINESS
DAYS AFTER COMMENCEMENT OF THE FORCE MAJEURE, THAT PARTY SHALL NOTIFY THE OTHER
PARTY IN WRITING OF THE OCCURRENCE OF THE FORCE MAJEURE, THE DATE OF
COMMENCEMENT OF THE FORCE MAJEURE AND THE EFFECTS OF THE FORCE MAJEURE ON ITS
ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT;


 


(C)           THAT PARTY SHALL USE ALL REASONABLE EFFORTS TO MITIGATE THE
EFFECTS OF THE FORCE MAJEURE UPON THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND IN PARTICULAR, IF THAT PARTY IS THE SUPPLIER, THE PROVISIONS OF
CLAUSE 12.2(A) SHALL APPLY;


 


13

--------------------------------------------------------------------------------



 


(D)           AS SOON AS REASONABLY POSSIBLE AND IN ANY EVENT WITHIN 5 BUSINESS
DAYS AFTER THE CESSATION OF THE FORCE MAJEURE, THAT PARTY SHALL NOTIFY THE OTHER
PARTY IN WRITING OF THE CESSATION OF THE FORCE MAJEURE AND SHALL RESUME
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


11.2        RIGHT TO TERMINATE

 

If any Force Majeure prevails for a continuous period in excess of three months,
the party who is not prevented or delayed from or in performing any of its
obligations as described in Clause 11.1 shall be entitled to terminate this
Agreement by giving not less than 10 Business Days notice in writing to the
other party.


 


12.                               TERMINATION


 


12.1        REASONS FOR TERMINATION BY EITHER PARTY

 

Either party (the “Terminating Party”) may terminate this Agreement with
immediate effect by notice to the other party (the “Defaulting Party”) on or at
any time after the occurrence of any of the events specified below in relation
to the other party:


 


(A)           A BREACH BY THE DEFAULTING PARTY OF ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT WHICH (IF THE BREACH IS CAPABLE OF REMEDY) THE DEFAULTING PARTY
HAS FAILED TO REMEDY WITHIN 30 DAYS AFTER RECEIPT OF NOTICE IN WRITING FROM THE
TERMINATING PARTY REQUIRING THE DEFAULTING PARTY TO DO SO (WHICH NOTICE, IF THE
CUSTOMER IS THE DEFAULTING PARTY, SHALL ALSO BE SENT BY REGISTERED POST TO, AND
RECEIVED BY, THE VICE PRESIDENT COMMERCIAL AT UNIPATH LIMITED, PRIORY BUSINESS
PARK, BEDFORD, MK44 3UP);


 


(B)           THE DEFAULTING PARTY GOES INTO LIQUIDATION EITHER COMPULSORILY OR
(EXCEPT FOR THE PURPOSE OF RECONSTRUCTION OF AMALGAMATION) VOLUNTARILY;


 


14

--------------------------------------------------------------------------------



 


(C)           A RECEIVER IS APPOINTED IN RESPECT OF THE HOLE OR ANY PART OF THE
ASSETS OF THE DEFAULTING PARTY;


 


(D)           A PROVISIONAL LIQUIDATOR IS APPOINTED TO THE DEFAULTING PARTY OR
THE DEFAULTING PARTY ENTERS INTO A VOLUNTARY ARRANGEMENT OR ANY OTHER
COMPOSITION OR COMPROMISE WITH THE MAJORITY BY VALUE OF ITS CREDITORS;


 


(E)           THE DEFAULTING PARTY THREATENS TO DO ANY OF THESE THINGS OR A
JUDGMENT OR ADMINISTRATION ORDER IS MADE AGAINST THE DEFAULTING PARTY OR ANY
SIMILAR OCCURRENCE UNDER THE LAWS OF ANY JURISDICTION AFFECTS THE DEFAULTING
PARTY; OR


 


(F)            THE OTHER PARTY IS PREVENTED OR DELAYED FROM OR IN PERFORMING ANY
OF ITS OBLIGATIONS FOR THE PERIOD REFERRED TO IN CLAUSE 11.2 (RIGHT TO
TERMINATE).

 


12.1A     REASONS FOR TERMINATION BY THE CUSTOMER

 

The Customer may terminate this Agreement with immediate effect by notice to the
Supplier if four or more successive batches of Product have, when incorporated
by the Customer into further products given a technical performance that is not
as would be reasonably anticipated from the Quality Control results such that
the further products cannot be sold, provided that the Customer has given the
Supplier prompt notice of such failure to function and permitted the Supplier to
do all it can during such one month period to rectify such failure to function
by the supply of replacement Products.


 


12.2        SUPPLIER’S OBLIGATIONS ON TERMINATION

 

Upon termination of this Agreement where the Supplier is the Defaulting Party
the Supplier shall:


 


(A)           USE ITS BEST ENDEAVORS TO GRANT A LICENSE TO THE CUSTOMER OR TO A
NEW MANUFACTURING SOURCE OF ALL INTELLECTUAL PROPERTY RIGHTS USED IN THE
MANUFACTURE AND SUPPLY OF


 


15

--------------------------------------------------------------------------------



 


THE PRODUCT PURSUANT TO THIS AGREEMENT AND TO EFFECT THE TRANSFER TO A NEW
MANUFACTURING SOURCE BY NOMINATING A THIRD PARTY ACCEPTABLE TO THE CUSTOMER TO
MANUFACTURE AND SUPPLY PRODUCTS MEETING THE SPECIFICATION AND SATISFYING THE
CUSTOMER’S QUALITY CONTROL STANDARDS OR BY ACCEPTING A NOMINATION BY THE
CUSTOMER OF SUCH A THIRD PARTY.  ON APPROVAL OF THE THIRD PARTY BY THE CUSTOMER,
THE SUPPLIER SHALL DISCLOSE TO THE THIRD PARTY THE KNOW-HOW AND OTHER
INFORMATION NECESSARY TO ENABLE THE THIRD PARTY TO MANUFACTURE THE PRODUCTS AND
MAKE AVAILABLE KEY PERSONNEL AS MAY BE REASONABLY REQUESTED BY THE CUSTOMER; AND


 


(B)           RELEASE AND MAKE AVAILABLE FOR COLLECTION BY OR ON BEHALF OF THE
CUSTOMER ALL STOCK (INCLUDING, WITHOUT LIMITATION, ALL STOCKS OF NITRO-CELLULOSE
AND ALL OTHER RAW MATERIALS) AND WORK-IN-PROGRESS RELATING TO THIS AGREEMENT AND
ALL FINISHED PRODUCTS.  THE PRICE TO BE PAID BY THE CUSTOMER FOR SUCH STOCK,
WORK-IN-PROGRESS AND FINISHED PRODUCTS WILL, WHERE SUCH ITEMS ARE IN PERFECT
CONDITION, REFLECT THE DIRECT COSTS INCURRED BY THE SUPPLIER IN THEIR PURCHASE
AND SUBSEQUENT PROCESSING SAVE THAT THE RELEVANT PRICES SHALL NOT EXCEED IN
AGGREGATE THE SUPPLY PRICES.  WHERE SUCH ITEMS ARE NOT IN PERFECT CONDITION, THE
CUSTOMER SHALL PAY TO THE SUPPLIER SUCH AN AMOUNT AS, IN THE REASONABLE OPINION
OF THE CUSTOMER, EQUATES TO THEIR NET REALISABLE VALUE.


 


12.3        EFFECT OF TERMINATION

 

All rights and obligations of the parties shall cease to have effect immediately
upon termination of this Agreement except that termination shall not affect:


 


(A)           ACCRUED RIGHTS AND OBLIGATIONS OF THE PARTIES AT THE DATE OF
TERMINATION; AND


 


16

--------------------------------------------------------------------------------



 


(B)           THE CONTINUED EXISTENCE AND VALIDITY OF THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THOSE CLAUSES WHICH ARE EXPRESSED TO SURVIVE TERMINATION
AND ANY PROVISIONS OF THIS AGREEMENT NECESSARY FOR THE INTERPRETATION OR
ENFORCEMENT OF THIS AGREEMENT.


 


13.                               INDEMNITY BY SUPPLIER


 


13.1        INDEMNITY

 

Subject to Clause 13.2 the Supplier shall indemnify and keep indemnified the
Customer in respect of all Losses suffered or incurred directly or indirectly as
a result of, (including (without limitation) any Losses suffered or incurred
directly or indirectly as a result of defending or settling any claim alleging
any liability as a result of):


 


(A)           THE NEGLIGENCE OF THE SUPPLIER, ITS OFFICERS, EMPLOYEES OR AGENTS;


 


(B)           THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY HAVING
RENDERED THE USE OR SALE OF THE PRODUCTS BY THE CUSTOMER UNLAWFUL; AND


 


(C)           ANY BREACH OF OR ON BEHALF OF THE SUPPLIER OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT SAVE TO THE EXTENT SUCH BREACH ARISES AS A
RESULT OF THE NEGLIGENCE OF THE CUSTOMER OR BREACH BY THE CUSTOMER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.

 

The above indemnify shall be limited to the total payments made by the Customer
to the Supplier in the Contract Year immediately preceding such breach or, in
the case of a breach occurring in the first Contract Year, the total payments
made by the Customer to the Supplier up to the time that the breach occurs plus
an amount for the rest of the first Contract Year calculated pro rata on the
same basis, provided that this limit shall not to any breach giving rise to
damages under clause 13.1(b) above or any breach of clause 14 (confidentiality)
giving rise to damages under 13.1(c) above.

 

17

--------------------------------------------------------------------------------


 


13.2        MITIGATE LOSS

 

The Customer shall take all reasonable steps to mitigate any Losses which might
result in a claim for indemnification being made under this Agreement.

 


14.                               CONFIDENTIALITY


 


14.1        OBLIGATIONS TO KEEP INFORMATION CONFIDENTIAL

 

Each party (the “Receiving Party”) shall keep strictly private and confidential
all information and documentation disclosed by the other party before or after
the date of this Agreement (the “Disclosing Party”) to the Receiving Party (the
“Confidential Information”) and will not use any Confidential Information for
any purpose other than the performance of its obligations under this Agreement
or copy or disclose any Confidential Information to any third party whatsoever. 
This Clause shall survive termination of this Agreement for whatever cause.


 


14.2        DISCLOSURE TO EMPLOYEES

 

During the term of this Agreement the Receiving Party may disclose the
Confidential Information to its employees (any such person being referred to in
this Clause as the “Recipient”) to the extent that it is reasonably necessary
for the purposes of this Agreement.  The Receiving Party shall procure that each
Recipient is made aware of and complies with all the Receiving Party’s
obligations of confidentiality under this Agreement as if the Recipient was a
party to this Agreement.


 


14.3        EXCEPTIONS

 

The obligations contained in Clauses 14.1 and 14.2 shall not apply to any
confidential information which:

 

18

--------------------------------------------------------------------------------


 


(A)           IS AS THE DATE OF THIS AGREEMENT ALREADY IN, OR AT ANY TIME AFTER
THE DATE OF THIS AGREEMENT COMES INTO, THE PUBLIC DOMAIN OTHER THAN THROUGH
BREACH OF THIS AGREEMENT BY THE RECEIVING PARTY OR ANY RECIPIENT;


 


(B)           CAN BE SHOWN BY THE RECEIVING PARTY TO THE REASONABLE SATISFACTION
OF THE DISCLOSING PARTY TO HAVE BEEN KNOWN BY THE RECEIVING PARTY BEFORE
DISCLOSURE BY THE DISCLOSING PARTY TO THE RECEIVING PARTY;


 


(C)           SUBSEQUENTLY COMES LAWFULLY INTO THE POSSESSION OF THE RECEIVING
PARTY FROM A THIRD PARTY; OR


 


(D)           CAN BE SHOWN BY THE RECEIVING PARTY TO THE REASONABLE SATISFACTION
OF THE DISCLOSING PARTY TO HAVE BEEN DEVELOPED BY THE RECEIVING PARTY WHOLLY
INDEPENDENTLY OF THE INFORMATION RECEIVED FROM THE DISCLOSING PARTY.


 


14.4        TANGIBLE FORMS OF CONFIDENTIAL INFORMATION

 

All tangible forms of Confidential Information, including, without limitation,
all summaries, copies, excerpts of any Confidential Information whether prepared
by the Disclosing Party or not, shall be the sole property of the Disclosing
Party, and shall be immediately delivered by the Receiving Party to the
Disclosing Party upon the Disclosing Party’s request.  The Receiving Party shall
not copy, reproduce, publish or distribute in whole or in part any Confidential
Information without the prior written consent of the Disclosing Party.


 


14.5        DISCLOSURE TO UNILEVER GROUP COMPANIES

 

Notwithstanding the obligations contained in Clauses 14.1 and 14.2 the
information received by the Customer may be disclosed to other companies in the
Unilever Group, other than any company operating a similar business to that of
the Supplier or to its consultants, provided that such other companies or
consultants accept the same obligations of confidentiality.


 

19

--------------------------------------------------------------------------------


 


15.                               NO PARTNERSHIP ETC.

 

Nothing in this Agreement or any document referred to in it or any arrangement
contemplated by it shall be construed as creating a partnership between the
parties for any purpose whatsoever and neither party shall have the power or
authority to bind the other party or impose any obligations on it to the benefit
of any third party.


 


16.                               FURTHER ASSURANCE

 

Each party shall do and execute or procure to be done and executed all necessary
acts, deeds, documents and things reasonably within its power to give effect to
this Agreement.


 


17.                               AMENDMENTS AND WAIVERS


 


17.1        AMENDMENTS IN WRITING

 

No amendment or variation of the terms of this Agreement shall be effective
unless it is made or confirmed in a written document signed by both parties.


 


17.2        DELAY NOT TO OPERATE AS WAIVER ETC.

 

No delay in exercising or non-exercise by either party of any of its rights
under or in connection with this Agreement shall operate as a waiver or release
of that right.  Rather, any such waiver or release must be specifically granted
in writing signed by the party granting it.

 


18.                               ASSIGNMENT


 


18.1        NO ASSIGNMENT BY THE SUPPLIER

 

The Supplier may not assign, sub-contract, sub-license or otherwise dispose of
any of its rights under this Agreement without the prior written consent of the
Customer, such consent not to be unreasonably withheld or delayed.

 

 

20

--------------------------------------------------------------------------------


 


18.2        ASSIGNMENT BY THE CUSTOMER

 

The Customer may assign, sub-contract, sub-license or otherwise dispose of all
or any of its rights and transfer all or any of its obligations under this
Agreement to:

 


(A)           ANY COMPANY LIMITED BY SHARES WHICH IS A MEMBER OF THE UNILEVER
GROUP; OR


 


(B)           ANY PERSON OR COMPANY TO WHOM THE WHOLE OR A SUBSTANTIAL PART OF
THE BUSINESS OF THE CUSTOMER IS SOLD OR TRANSFERRED.


 

Apart from that, the Customer may not assign, sub-contract, sub-license or
otherwise dispose of any of its rights under this Agreement without the prior
written consent of the Supplier, such consent not to be unreasonably withheld or
delayed.


 


18.3        TREATMENT OF PERMITTED ASSIGNEES

 

Following any permitted assignment and/or transfer under Clause 18.2, any
reference in this Agreement to the Customer shall, where the context allows,
include the assignee and/or transferee.


 


18.4        DISCLOSURE TO PERMITTED ASSIGNEE

 

Notwithstanding the provisions of Clause 14 (Confidentiality) and any
confidentiality obligation imposed on the Customer by law, the Customer may
disclose to any assignee or proposed assignee such information about the
Supplier, this Agreement and the transactions referred to herein as the Customer
thinks fit and the Supplier irrevocably waives all rights of confidentiality in
respect of such disclosure.

 

21

--------------------------------------------------------------------------------


 


19.                               ENTIRE AGREEMENT


 


19.1        ENTIRE AGREEMENT

 

This Agreement and the Confidentiality Agreement dated 20 October 1992 as
amended and restated on 28/7/98, made between the parties to this Agreement
together represent the entire agreement between the parties in relation to the
subject matter of this Agreement and supersede any previous agreement whether
written or oral between the parties in relation to that subject matter. 
Accordingly, all other terms, conditions, representations, warranties and other
statements which would otherwise be implied (by law or otherwise) shall not form
part of this Agreement.


 


19.2        NO RELIANCE ETC.

 

Each party acknowledges that in entering into this Agreement it places no
reliance on any representation, warranty or other statement relating to the
subject matter of this Agreement, save for the representations and warranties
set out in Clause 8 (Quality).

 


20.                               NOTICES

 

All communications relating to this Agreement shall be in writing and delivered
by hand or sent by post or facsimile to the party concerned at the relevant
address shown at the start of this Agreement (or such other address as may be
notified from time to time in accordance with this Clause by the relevant party
to the other party).  Any such communication shall take effect if delivered,
upon delivery; if posted, upon delivery and if sent by facsimile, when a
complete and legible copy of the communication, whether that sent by facsimile a
hard copy sent by post or delivered by hand, has been received at the
appropriate address.

 

22

--------------------------------------------------------------------------------


 


21.                               SEVERABILITY


 


21.1        INVALIDITY OF PART

 

If any part of any provision of this Agreement shall be invalid or
unenforeceable, than the remainder of such provision and all other provisions of
this Agreement shall remain valid and enforceable.


 


21.2        RTPA

 

No provision of this Agreement or of any agreement or arrangement of which this
Agreement forms part and which is subject to registration under the Restrictive
Trade Practices Act 1976 shall take effect until the day after particulars of
this Agreement or of the agreement or arrangement of which it forms part (as the
case may be) have been furnished to the Director General of Fair Trading
pursuant to the provisions of Section 24 of that Act.

 


22.                               LAW AND JURISDICTION

 

This Agreement shall be construed in accordance with English law and the parties
irrevocably submit to the non-exclusive jurisdiction of the English courts to
settle any dispute which may arise in connection with this Agreement (provided
that, if the parties so agree, any dispute may be referred for arbitration or
mediation).

 


23.                               COUNTERPARTS

 

This Agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

 

EXECUTION:

 

The parties have shown their acceptance of the terms of this Agreement by
executing it at the end of the Schedules.

 

23

--------------------------------------------------------------------------------